UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6925


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

HARRY WAYNE SHAUCK,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Catherine C. Blake, Chief District
Judge. (1:02-cr-00391-CCB-1; 1:13-cv-03122-CCB)


Submitted:   October 21, 2014             Decided:   October 24, 2014


Before SHEDD, DUNCAN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Harry Wayne Shauck, Appellant Pro Se.  Bonnie S. Greenberg,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Harry        Wayne   Shauck    seeks       to    appeal       the    district

court’s    order     denying     relief    on    his   28    U.S.C.      § 2255    (2012)

motion.    The order is not appealable unless a circuit justice or

judge     issues     a    certificate      of     appealability.            28     U.S.C.

§ 2253(c)(1)(B) (2012).           A certificate of appealability will not

issue     absent     “a    substantial      showing         of    the    denial    of   a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2012).                  When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating        that   reasonable        jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.              Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El   v.   Cockrell,        537    U.S.    322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                           Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Shauck has not made the requisite showing.                         Accordingly, we

deny a certificate of appealability, deny Shauck’s motion to

appoint counsel, and dismiss the appeal.                     We dispense with oral

argument because the facts and legal contentions are adequately



                                           2
presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3